Citation Nr: 0018616	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for tuberculosis.


INTRODUCTION

The appellant served on active duty from August 18, 1994 to 
September 27, 1994.  The veteran received an entry-level 
separation because he failed to meet medical/physical 
procurement standards.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Albuquerque, New 
Mexico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was before the Board in June 1997, when it was 
remanded for additional development.  The RO attempted to 
comply with the development set forth in the Board's remand.  
The RO again forwarded the case to the Board for final 
appellate review.  (The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  No competent evidence tends to show that a post-service 
knee disability is causally related to service in any way.  

3.  No competent evidence has been submitted that shows that 
the veteran currently has an active disease process from 
pulmonary tuberculosis or residuals thereof.  


CONCLUSION OF LAW

The claim for service connection for a bilateral knee 
disorder and pulmonary tuberculosis is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet. App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In order for a claim to be 
well grounded, there must be proof of present disability.  
Brammer v.  Derwinski, 3 Vet. App. 223 (1992); see also 
Rabideau v.  Derwinski, 2 Vet. App. 141, 143 (1992) 
(requiring, for a well-grounded claim, competent evidence 
that a veteran currently has the claimed disability).  In 
addition, there must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The veteran must also submit 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469  
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if a veteran fails to submit a well-
grounded claim, the VA has no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 
5 Vet. App. at 93.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service, and if the 
government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a)(b) 
(1999).  

Factual Background

At the time of the veteran's entry examination on August 8, 
1994, there were no pertinent complaints or history noted.  
Physical examination revealed no pertinent findings.   

Service medical records dated September 2, 1994 show that the 
veteran complained of bilateral knee pain for 4 days' 
duration.  The veteran stated that "they hurt before but not 
as bad."  It was noted that there was no history of trauma, 
and his history was positive for the existence of the same 
problems.  The assessment was anterior knee pain.   

Service medical records dated September 6, 1994, show that 
the veteran was treated for complaints of bilateral knee 
pain, with pain increasing over the preceding two weeks.  The 
assessment was bilateral anterior knee pain.  A profile was 
to be continued.  At the orthopedic clinic on September 8, 
1994, the assessment was mild patellofemoral syndrome (PFS), 
existing prior to service (EPTS).  A discharge due to 
preexisting disability was recommended.  On September 9, 
1994, it was noted that the veteran had a positive purified 
protein derivative (PPD) on August 21, 1994.  He understood 
the positive and negative effects of treatment.  He was not 
sure where he had been exposed.  Medication was prescribed.  
An x-ray of the knees dated September 12, 1994 was normal.  

A narrative report dated in September 1994 indicates that the 
veteran presented to the Medical Evaluation Board for 
evaluation of PFS.  The chief complaint was that there was 
bilateral knee pain that interfered with continued training.  
By history, the veteran experienced knee pain during the 
third week of training; he was put on a profile for 8 days 
for progressing pain of both knees.  There was minimal 
improvement on a duty restriction.  There was a long history 
of similar pain while hiking and other activities, which 
always resolved.  There was no significant history of trauma, 
surgery or arthroscopic surgery in the past.  

Physical examination was essentially unremarkable, with no 
significant medical findings or disqualifying defects found.  
It was noted that the veteran first reported for knee pain 
evaluation on September 1, 1994.  It was also noted that the 
veteran was PPD, and a chest x-ray was negative.  He was 
considered to be a converter and was placed on medication.   

A Medical Board report dated in September 1994 indicates that 
the veteran did not meet the minimum enlistment standards.  
The diagnoses were IPPD converter and PFS.  The approximate 
date of origin was noted as EPTS and the disorders were not 
permanently aggravated by service.   

Private medical records dated in October 1994 indicate that 
the veteran was positive IPPD with normal chest x-ray.  He 
needed a medication refill.  The veteran also complained of 
bilateral knee pain and weakness.  The onset was reported to 
be in August.  Prior medical history was noted to be 
essentially negative with no previous problems.  The 
assessment was bilateral knee arthralgia, questionable 
etiology.  Further examination with a rheumatologist was 
recommended.     

The veteran was afforded a VA examination in November 1994.  
The veteran stated that he began having pain in both knees on 
August 29, 1994.  The bilateral knee pain just started; there 
was no history of acute trauma, fractures or dislocations.  
Knee pain continued.  The veteran also disclosed that a skin 
test for tuberculosis was positive in August 1994, and he 
received medication, which he was to continue to take for 6 
months.  An x-ray of the chest and both knees was normal.  
The diagnoses were severe patellar tendinitis involving both 
knees associated with PFS and tuberculous infection without 
disease.   

Private medical records dated in June 1995 show that the 
veteran presented for wrist pain.  It was noted that the 
veteran had a long history of multiple joint problems, 
particularly in his knees.  The pertinent assessment was 
right knee findings consistent with a medial meniscus tear.  
He also had patella-femoral laxity bilaterally, and the 
mechanical symptoms he displayed were classic for a meniscal 
tear.  The examiner opined that the veteran might have 
arthritic PFS associated with both knees.  A magnetic 
resonance imaging (MRI) was to rule out meniscal tear.  In 
July 1995, it was noted that the MRI was positive for a 
horizontal cleavage tear exiting posteriorly and inferiorly 
on the posterior horn of the medial meniscus.  The assessment 
was medial meniscus tear, right knee.  Later that month, the 
examiner noted that the veteran had ongoing arthritis, 
multiple joints.  

A letter dated in August 1995 from the veteran's mother 
indicates that the veteran had surgery for a meniscal tear.  
She stated that a doctor had said that the tear had occurred 
some time ago, and the body had attempted to repair the 
damage unsuccessfully.  She indicated that the veteran also 
had respiratory problems.  It was her opinion that the 
veteran's meniscus tear occurred in the military and no 
magnetic resonance imaging was done to determine the cause of 
the veteran's pain.  

A July 1997 letter from the RO to the veteran requested him 
to furnish private treatment records, including the reported 
opinion of a private doctor that related an injury to the 
veteran's service.  The letter was returned as undeliverable.  

In January 1998, the RO sought to contact the veteran's 
mother and the veteran, as well as other possible contacts 
for the veteran.  One source was to try to contact the 
veteran to inform him to call the RO.  

A VA medical examination was scheduled in January 1998, but 
the veteran failed to report for the examination.  

A June 1999 supplemental statement of the case (SSOC) was 
furnished to the veteran, and notice regarding his failure to 
report for the VA examination and respond to the RO's July 
1997 letter was included in the SSOC.  The SSOC and 
subsequent communications were not returned as undeliverable.  
The veteran made no further response to the RO.   
   
Analysis

The appellant contends that he developed bilateral knee 
disorders and that he contracted tuberculosis during active 
service.  

During the pendency of this appeal, the RO sought to contact 
the veteran for additional information and further 
examination.  The duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  
In this case, the veteran failed to provide VA with his 
current address.  When the RO utilized the address of the 
veteran's father to inform him of the status of his claim and 
provide an explanatory SSOC, the veteran made no response.  
The Board will thus proceed with the evidence of record.  See 
38 C.F.R. § 3.655 (When entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, action shall be taken.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When the examination was scheduled in 
conjunction with an original claim for compensation, the 
claim shall be rated based on the evidence of record).  
 

Bilateral Knee Disorder

In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
emphasized that if the medical evidence indicates that the 
veteran was treated for the disorder in service, a medical 
opinion is required in order to determine whether the 
disorder underwent an increase in disability during service.

Further, "a lasting worsening of the condition" -- that is, 
a worsening that existed not only at the time of separation 
but one that still exists currently is required.  See Routen 
v. Brown, 10 Vet. App. 183, 189 & n.2 (1997) (Steinberg, J., 
dissenting); Degmetich, 104 F. 3d at 1331-33 (holding that VA 
compensation cannot be awarded for a disability that existed 
in the past but no longer exists even if that disability was 
service-connected); see also Hensley v. Brown, 5 Vet. App. 
155, 163 (1993) (holding, as to whether increase must be to 
next higher rating, that "the presence of a ratable increase 
in disability at separation would be conclusive of an in-
service increase in disability, but the obverse would not be 
true; that is, the absence of a ratable in-service increase 
[at separation] would not rule out a determination of an 
increase in disability"); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). 

In this case, the veteran has not submitted post-service 
medical evidence that relates a post-service disability of 
either knee to service in any way.  During service, the 
medical opinion was that the knee disorder preexisted service 
and was not aggravated as a result of service.  There is no 
other medical opinion of record, either during or after 
service.  

The Board notes that when the veteran sought private medical 
care in October 1994, he reported to the examiner that the 
onset of symptoms was in August 1994.  However, the 
examiner's assessment was that the etiology of the knee 
problems was questionable.  This opinion is not sufficient to 
well ground the claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  Additionally, when the 
veteran was provided a VA examination in November 1994, the 
examiner did not provide an etiology for any disorder found.  
The absence of an opinion as to etiology also is insufficient 
to well ground the claim.  

 Although the veteran's mother provided an opinion that the 
veteran's knee problems are the result of service, there is 
no indication that she has the required training so as to 
provide a competent medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court held in 
Grottveit v. Brown, 5 Vet. App. 91 (1993), that lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a).  She also stated that a doctor had stated that the 
meniscal tear had occurred some time ago.  However, that 
assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

In the event that there was competent medical evidence 
available, the Board previously remanded the veteran's case 
in June 1997 for additional development.  As noted above, the 
veteran did not respond to the RO's attempts for further 
information.  In order for a claim to be well grounded, there 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), 
current disability (a medical diagnosis), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Since the record is devoid of the 
required medical nexus evidence, the Board must deny the 
claim as not well grounded.

Tuberculosis

The evidence of record fails to establish that the veteran 
has any disability despite the positive TB tine test in 
service.  In this regard, the Board notes that a positive TB 
tine test is only a laboratory finding, and no disability has 
been demonstrated to be related to this finding.  Service 
medical records clearly document the positive PPD test, for 
which prophylactic medication was prescribed for an 
appropriate time.  However, there is no medical evidence that 
the veteran actually has or ever had tuberculosis, nor is 
there medical evidence of residuals of any tuberculosis.  The 
post-service VA examiner in November 1994 found no disease.  
In sum, no post-service disability was found.  Unless there 
is competent medical evidence of a current disability that 
can be attributed to this finding (positive PPD), there is 
nothing to service connect.  The law specifically limits 
entitlement to service connection to disease or injury which 
results in disability.  In the absence of a finding of a 
present disability, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Other

Although the Board has denied this appeal on grounds 
different from the RO, the appellant has not been prejudiced 
by this decision because the RO actually accorded the 
appellant greater consideration than the claim warranted.  
Bernard v. Brown, 
4 Vet. App. 384 (1993).  

	(CONTINUED ON NEXT PAGE)





ORDER

As the claims of entitlement to service connection for a 
bilateral knee disorder and tuberculosis are not well-
grounded, the appeal is denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


